Exhibit 10.68

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into by and between Santarus, Inc., a Delaware corporation (the “Company”), and
Julie A. DeMeules (“Executive”), and shall be effective as of December 19, 2012.

WHEREAS, the Company and Executive desire to further amend and restate that
certain Employment Agreement between Executive and the Company, dated as of
March 31, 2004 (the “Effective Date”), as amended on December 5, 2007 (the
“Original Agreement”).

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) Board. “Board” means the Board of Directors of the Company.

(b) Bonus. “Bonus” means an amount equal to the average of the bonuses awarded
to Executive for each of the three (3) fiscal years prior to the date of
termination, or such lesser number of years as may be applicable if Executive
has not been employed for three (3) full years on the date of termination. For
purposes of determining Executive’s “Bonus,” to the extent Executive received no
bonus in a year due to a failure to meet the applicable performance objectives,
such year will still be taken into account (using zero (0) as the applicable
bonus) in determining Executive’s “Bonus” for purposes of Section 4. If any
portion of the bonuses awarded to Executive consisted of securities or other
property, the fair market value thereof shall be determined in good faith by the
Board.

(c) Cause. “Cause” means any of the following:

(i) the commission of an act of fraud, embezzlement or dishonesty by Executive
that has a material adverse impact on the Company or any successor or affiliate
thereof;

(ii) a conviction of, or plea of “guilty” or “no contest” to, a felony by
Executive;

(iii) any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company or any successor or affiliate
thereof that has a material adverse impact on any such entity;

(iv) Executive’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any other material misconduct on the part of
Executive;

(v) Executive’s ongoing and repeated failure or refusal to perform or neglect of
Executive’s duties as required by this Agreement, which failure, refusal or
neglect



--------------------------------------------------------------------------------

continues for fifteen (15) days following Executive’s receipt of written notice
from the Board or the CEO stating with specificity the nature of such failure,
refusal or neglect; or

(vi) Executive’s breach of any material provision of this Agreement;

provided, however, that prior to the determination that “Cause” under this
Section 1(c) has occurred, the Company shall (w) provide to Executive in
writing, in reasonable detail, the reasons for the determination that such
“Cause” exists, (x) other than with respect to clause (v) above which specifies
the applicable period of time for Executive to remedy his or her breach, afford
Executive a reasonable opportunity to remedy any such breach, (y) provide the
Executive an opportunity to be heard prior to the final decision to terminate
the Executive’s employment hereunder for such “Cause” and (z) make any decision
that such “Cause” exists in good faith.

The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Executive for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.

(d) Change of Control. “Change of Control” means and includes each of the
following:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules thereunder)
of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
voting securities, other than:

(A) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

(B) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company;

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section 1(d): an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the

 

2



--------------------------------------------------------------------------------

Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change of Control; or

(ii) during any period of twelve (12) consecutive months, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in clauses
(i) or (iii) of this Section 1(d)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a majority vote of the
directors then still in office who either were directors at the beginning of the
twelve (12) month period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)), directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(B) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (B) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction.

(e) Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the Treasury Regulations and other interpretive guidance issued
thereunder.

(f) Good Reason. “Good Reason” means Executive’s voluntary resignation following
any one or more of the following that is effected without Executive’s written
consent:

(i) the relocation of the office of Executive more than fifty (50) miles from
Executive’s principal place of employment as of the Effective Date or to a
location outside of San Diego County;

(ii) a change in Executive’s position that materially reduces his or her duties
or responsibilities;

 

3



--------------------------------------------------------------------------------

(iii) a reduction in Executive’s base salary or target bonus as an employee of
the Company, other than pursuant to a Company-wide reduction of base salaries
and target bonuses for employees of the Company generally; or

(iv) the Company’s breach of any material provision of this Agreement;

provided, that, with respect to any of the foregoing conditions, Executive shall
(A) provide to the Company in writing, in reasonable detail, notice of such
condition within 90 days following the initial existence of such condition,
(B) afford the Company 30 days to remedy such condition, and (C) resign within
two years following the initial existence of such condition.

(g) Permanent Disability. Executive’s “Permanent Disability” shall be deemed to
have occurred if Executive shall become physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his or her duties hereunder for
a period of ninety (90) consecutive calendar days or for one hundred twenty
(120) calendar days in any one hundred eighty (180) calendar-day period. The
existence of Executive’s Permanent Disability shall be determined by the Company
on the advice of a physician chosen by the Company and the Company reserves the
right to have the Executive examined by a physician chosen by the Company at the
Company’s expense.

(h) Stock Awards. “Stock Awards” means all stock options, restricted stock and
such other awards granted pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof.

2. Services to Be Rendered.

(a) Duties and Responsibilities. Executive shall serve as the Senior Vice
President, Human Resources of the Company. In the performance of such duties,
Executive shall report directly to the CEO and shall be subject to the direction
of the CEO and to such limits upon Executive’s authority as the Board or the CEO
may from time to time impose. Executive hereby consents to serve as an officer
and/or director of the Company or any subsidiary or affiliate thereof without
any additional salary or compensation, if so requested by the Board. Executive
shall be employed by the Company on a full time basis. Executive’s primary place
of work shall be the Company’s facility in San Diego, California, or such other
location within San Diego County as may be designated by the CEO from time to
time. Executive shall also render services at such other places within or
outside the United States as the CEO may direct from time to time, however,
Executive’s primary place of work shall not be relocated more than fifty
(50) miles from his or her primary place of work as of the Effective Date or
outside San Diego County without Executive’s prior consent. Executive shall be
subject to and comply with the policies and procedures generally applicable to
senior executives of the Company to the extent the same are not inconsistent
with any term of this Agreement.

(b) Exclusive Services. Executive shall at all times faithfully, industriously
and to the best of his or her ability, experience and talent perform to the
satisfaction of the Board and the CEO all of the duties that may be assigned to
Executive hereunder and shall devote substantially all of his or her productive
time and efforts to the performance of such duties.

 

4



--------------------------------------------------------------------------------

Subject to the terms of the Employee Confidentiality and Invention Assignment
Agreement referred to in Section 5(b), this shall not preclude Executive from
devoting time to personal and family investments or serving on community and
civic boards, or participating in industry associations, provided such
activities do not interfere with his or her duties to the Company, as determined
in good faith by the CEO. Executive agrees that he or she will not join any
boards, other than community and civic boards (which do not interfere with his
or her duties to the Company), without the prior approval of the CEO.

3. Compensation and Benefits. The Company shall pay or provide, as the case may
be, to the Executive the compensation and other benefits and rights set forth in
this Section 3.

(a) Base Salary. The Company shall pay to Executive a base salary of $285,703
per year, payable in accordance with the Company’s usual pay practices (and in
any event no less frequently than monthly). Executive’s base salary shall be
subject to review annually by and at the sole discretion of the Compensation
Committee of the Board.

(b) Bonus. Executive shall participate in any Management Incentive Compensation
Plan adopted by the Company or in such other bonus plan as the Board may approve
for the senior executives of the Company.

(c) Benefits. Executive shall be entitled to participate in benefits under the
Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein.

(d) Expenses. The Company shall reimburse Executive for reasonable out-of-pocket
expenses incurred in connection with the performance of his or her duties
hereunder, subject to (i) such policies as the Company may from time to time
establish, and (ii) Executive furnishing the Company with evidence in the form
of receipts satisfactory to the Company substantiating the claimed expenditures.

(e) Paid Time Off. Executive shall be entitled to such periods of paid time off
(“PTO”) each year as provided under the Company’s PTO policy and as otherwise
provided for senior executive officers, but in no event shall Executive be
entitled to less than four (4) weeks of PTO.

(f) Equity Plans. Executive shall be entitled to participate in any equity or
other employee benefit plan that is generally available to senior executive
officers, as distinguished from general management, of the Company. Except as
otherwise provided in this Agreement, Executive’s participation in and benefits
under any such plan shall be on the terms and subject to the conditions
specified in the governing document of the particular plan.

(g) Acceleration Upon a Change of Control. Subject to any additional
acceleration of exercisability described in Sections 4(b), (c) and (d) below, in
connection with a Change of Control (as defined in Section 1 above), the vesting
and exercisability of fifty percent

 

5



--------------------------------------------------------------------------------

(50%) of Executive’s outstanding Stock Awards shall be automatically
accelerated. The foregoing provision is hereby deemed to be a part of each such
Stock Award and to supersede any less favorable provision in any agreement or
plan regarding such Stock Award.

4. Termination and Severance. Executive shall be entitled to receive benefits
upon termination of employment only as set forth in this Section 4:

(a) At-Will Employment; Termination. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, award or compensation other than
as provided in this Agreement. Executive’s employment under this Agreement shall
be terminated immediately on the death of Executive.

(b) Termination by Death. If Executive’s employment is terminated by death,
Executive’s estate shall be entitled to receive (i) Executive’s fully earned but
unpaid base salary, through the date of death at the rate then in effect, plus
all other amounts to which Executive is entitled under any compensation plan or
practice of the Company at the time of Executive’s death, (ii) an amount equal
to Executive’s annual base salary as in effect immediately prior to the date of
death, payable in a lump sum on the first scheduled payment date pursuant to the
usual payroll practices of the Company immediately after the 60th day following
Executive’s death, (iii) an amount equal to Executive’s Bonus for the year in
which Executive’s death occurs, prorated for the period during such year
Executive was employed prior to his or her death, payable in a lump sum as soon
on the first scheduled payment date pursuant to the usual payroll practices of
the Company immediately after the 60th day following Executive’s death, and
(iv) for the period beginning on the date of death and ending on the date which
is twelve (12) full months following the date of death, the Company shall pay
for and provide Executive’s dependents with healthcare and life insurance
benefits coverage to the extent such dependents were receiving such benefits
prior to the date of Executive’s death, including, if necessary, paying the
costs associated with continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). In addition, if
Executive’s employment is terminated by death, the vesting and/or exercisability
of Executive’s outstanding Stock Awards shall be automatically accelerated on
the date of death as to the number of shares that would vest over the twelve
(12) months following Executive’s death under the applicable vesting schedules
had Executive remained continuously employed by the Company during such period.
Except as otherwise provided above with respect to accelerated vesting, if
Executive’s employment is terminated by death, the provisions of the award
agreements governing Executive’s Stock Awards regarding the exercisability of
such Stock Awards following Executive’s death shall apply.

(c) Termination for Permanent Disability. If Executive’s employment is
terminated by the Company for Permanent Disability, Executive shall be entitled
to receive (i) Executive’s fully earned but unpaid base salary, through the date
of termination at the rate then in effect, plus all other amounts to which
Executive is entitled under any compensation plan or practice of the Company at
the time such payments are due, (ii) an amount equal to Executive’s annual base
salary as in effect immediately prior to the date of termination, payable

 

6



--------------------------------------------------------------------------------

in a lump sum on the first scheduled payment date pursuant to the usual payroll
practices of the Company immediately after the 60th day following the date of
termination, (iii) an amount equal to Executive’s Bonus for the year in which
the date of termination occurs, prorated for the period during such year
Executive was employed prior to the date of termination, payable in a lump sum
on the first scheduled payment date pursuant to the usual payroll practices of
the Company immediately after the 60th day following the date of termination,
and (iv) for the period beginning on the date of termination and ending on the
date which is twelve (12) full months following the date of termination (or, if
earlier, the date on which Executive accepts employment with another employer
that provides comparable benefits in terms of cost and scope of coverage), the
Company shall pay for and provide Executive and his or her dependents with
healthcare and life insurance benefits which are substantially the same as the
benefits provided to Executive immediately prior to the date of termination,
including, if necessary, paying the costs associated with continuation coverage
pursuant to COBRA. In addition, if Executive’s employment is terminated by the
Company for Permanent Disability, the vesting and/or exercisability of
Executive’s outstanding Stock Awards shall be automatically accelerated on the
date of termination as to the number of shares that would vest over the twelve
(12) months following Executive’s date of termination under the applicable
vesting schedules had Executive remained continuously employed by the Company
during such period. Except as otherwise provided above with respect to
accelerated vesting, if Executive’s employment is terminated by Permanent
Disability, the provisions of the award agreements governing Executive’s Stock
Awards regarding the exercisability of such Stock Awards following Executive’s
disability shall apply.

(d) Termination without Cause or for Good Reason.

(i) Termination Apart From Change of Control. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason more
than sixty (60) days prior to a Change of Control or more than twelve
(12) months following a Change of Control, Executive shall be entitled to
receive, in lieu of any severance benefits to which Executive may otherwise be
entitled under any severance plan or program of the Company, the benefits
provided below:

(A) the Company shall pay to Executive his or her fully earned but unpaid base
salary, when due, through the date of termination at the rate then in effect,
plus all other amounts to which Executive is entitled under any compensation
plan or practice of the Company at the time of termination;

(B) on the first scheduled payment date pursuant to the usual payroll practices
of the Company immediately after the 60th day following the date of termination,
Executive shall be entitled to receive a lump sum severance payment equal to the
sum of:

(1) twelve (12) months of Executive’s monthly base salary as in effect
immediately prior to the date of termination, plus

 

7



--------------------------------------------------------------------------------

(2) an amount equal to Executive’s Bonus for the year in which the date of
termination occurs prorated for the period during such year Executive was
employed prior to the date of termination;

(C) The vesting and/or exercisability of each of Executive’s outstanding Stock
Awards shall be automatically accelerated on the date of termination as to the
number of Stock Awards that would vest over the twelve (12) month period
following the date of termination had Executive remained continuously employed
by the Company during such period;

(D) for the period beginning on the date of termination and ending on the date
which is twelve (12) full months following the date of termination (or, if
earlier, the date on which Executive accepts employment with another employer
that provides comparable benefits in terms of cost and scope of coverage), the
Company shall pay for and provide Executive and his or her dependents with
healthcare and life insurance benefits which are substantially the same as the
benefits provided to Executive immediately prior to the date of termination,
including, if necessary, paying the costs associated with continuation coverage
pursuant to COBRA; and

(E) Executive shall be entitled to executive-level outplacement services at the
Company’s expense, not to exceed $15,000. Such services shall be provided by a
firm selected by Executive from a list compiled by the Company.

(ii) Termination In Connection With Change of Control. If Executive’s employment
is terminated by the Company without Cause or by Executive for Good Reason
within sixty (60) days prior to or twelve (12) months following a Change of
Control, Executive shall be entitled to receive, in lieu of any severance
benefits to which Executive may otherwise be entitled under any severance plan
or program of the Company, the benefits provided below:

(A) the Company shall pay to Executive his or her fully earned but unpaid base
salary, when due, through the date of termination at the rate then in effect,
plus all other amounts to which Executive is entitled under any compensation
plan or practice of the Company at the time of termination;

(B) on the first scheduled payment date pursuant to the usual payroll practices
of the Company (or successor entity, as applicable) immediately after the 60th
day following the date of termination or Change of Control, in the event the
date of termination precedes a Change of Control, with respect to those payments
the amount of which is not administratively practicable by the foregoing date
because it is not yet known whether a Change of Control will occur within sixty
(60) days following the date of termination, as applicable, Executive shall be
entitled to receive a lump sum severance payment equal to the sum of:

(1) twelve (12) months of Executive’s monthly base salary as in effect
immediately prior to the date of termination, plus

 

8



--------------------------------------------------------------------------------

(2) an amount equal to Executive’s Bonus for the year in which the date of
termination occurs, prorated for the period during such year Executive was
employed prior to the date of termination;

(C) The vesting and/or exercisability of all of Executive’s outstanding unvested
Stock Awards shall be automatically accelerated on the date of termination;

(D) for the period beginning on the date of termination and ending on the date
which is twelve (12) full months following the date of termination (or, if
earlier, the date on which Executive accepts employment with another employer
that provides comparable benefits in terms of cost and scope of coverage), the
Company shall pay for and provide Executive and his or her dependents with
healthcare and life insurance benefits which are substantially the same as the
benefits provided to Executive immediately prior to the date of termination,
including, if necessary, paying the costs associated with continuation coverage
pursuant to COBRA;

(E) Executive shall be entitled to executive-level outplacement services at the
Company’s expense, not to exceed $15,000. Such services shall be provided by a
firm selected by Executive from a list compiled by the Company; and

(F) The payments and benefits provided for in this Section 4(d)(ii) shall only
be payable in the event Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason within sixty (60) days prior to or
twelve (12) months following a Change of Control. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason prior to
a Change of Control and such Change of Control is not consummated within sixty
(60) days following such termination, then Executive shall receive the payments
and benefits described in Section 4(d)(i) and shall not be eligible to receive
any of the payments and benefits described in this Section 4(d)(ii).

(e) Termination for Cause or Voluntary Resignation Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason (other than as a result of Executive’s death or Permanent
Disability), the Company shall not have any other or further obligations to
Executive under this Agreement (including any financial obligations) except that
Executive shall be entitled to receive (i) Executive’s fully earned but unpaid
base salary, through the date of termination at the rate then in effect, and
(ii) all other amounts or benefits to which Executive is entitled under any
compensation, retirement or benefit plan or practice of the Company at the time
of termination in accordance with the terms of such plans or practices,
including, without limitation, any continuation of benefits required by COBRA or
applicable law. In addition, if Executive’s employment is terminated by the
Company for Cause or by Executive without Good Reason (other than as a result of
Executive’s death or Permanent Disability), all vesting of Executive’s unvested
Stock Awards previously granted to him or her by the Company shall cease and
none of such unvested Stock Awards shall be exercisable following the date of
such termination. The foregoing shall be in addition to, and not in lieu of; any
and all other rights and remedies which may be available to the Company under
the circumstances, whether at law or in equity.

 

9



--------------------------------------------------------------------------------

(f) Release. As a condition to the Executive’s receipt of any post-termination
benefits described in this Agreement, Executive shall execute and fail to revoke
a Release (the “Release”) within sixty (60) days following termination of
employment in a form reasonably acceptable to the Company. Such Release shall
specifically relate to all of Executive’s rights and claims in existence at the
time of such execution, including any claims related to Executive’s employment
by the Company and his or her termination of employment, and shall exclude any
continuing obligations the Company may have to Executive following the date of
termination under this Agreement or any other agreement providing for
obligations to survive Executive’s termination of employment.

(g) Delay of Payments. Notwithstanding anything to the contrary in this
Section 4, however, to the extent required to avoid adverse tax consequences to
Executive under Section 409A of the Code, if Executive is deemed to be a
“specified employee” for purposes of Section 409A(a)(2)(B) of the Code,
Executive agrees that the payments due to him or her under this Section 4 in
connection with a termination of employment that would otherwise have been
payable at any time during the six-month period immediately following such
termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum as soon as practicable following, the expiration of such
six-month period. In the event of Executive’s death during such six-month
period, Executive’s estate shall be entitled to immediately receive the
applicable severance benefits described in this Agreement.

(h) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of the Executive’s rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of Executive’s employment shall cease upon such
termination. In the event of a termination of Executive’s employment with the
Company, the Executive’s sole remedy shall be to receive the payments and
benefits described in this Section 4. In addition, Executive acknowledges and
agrees that he or she is not entitled to any reimbursement by the Company for
any taxes payable by Executive as a result of the payments and benefits received
by Executive pursuant to this Section 4, including, without limitation, any
excise tax imposed by Section 4999 of the Code.

(i) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment or by retirement benefits; provided,
however, that loans, advances or other amounts owed by Executive to the Company
may be offset by the Company against amounts payable to Executive under this
Section 4; provided, further, that, as provided in Sections 4(c) or (d),
Executive’s right to continued healthcare and life insurance benefits following
his or her termination of employment will terminate on the date on which he or
she accepts employment with another employer that provides comparable benefits
in terms of cost and scope of coverage.

(j) Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his or her offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to the
Executive’s receipt of any post-termination benefits described in this

 

10



--------------------------------------------------------------------------------

Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 4(j) prior to the receipt of any post-termination benefits
described in this Agreement.

(k) Waiver of the Company’s Liability. Executive recognizes that his or her
employment is subject to termination with or without Cause for any reason and
therefore Executive agrees that Executive shall hold the Company harmless from
and against any and all liabilities, losses, damages, costs and expenses,
including but not limited to, court costs and reasonable attorneys’ fees, which
Executive may incur as a result of the termination of Executive’s employment.
Executive further agrees that Executive shall bring no claim or cause of action
against the Company for damages or injunctive relieve based on a wrongful
termination of employment. Executive agrees that the sole liability of the
Company to Executive upon termination of this Agreement shall be that determined
by this Section 4. In the event this covenant is more restrictive than permitted
by laws of the jurisdiction in which the Company seeks enforcement thereof, this
covenant shall be limited to the extent permitted by law.

5. Certain Covenants.

(a) Non-Competition. Except as may otherwise be approved by the Board, during
the term of Executive’s employment, Executive shall not have any ownership
interest (of record or beneficial) in, or have any interest as an employee,
salesman, consultant, officer or director in, or otherwise aid or assist in any
manner, any firm, corporation, partnership, proprietorship or other business
that engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly (as
determined by the Board) with the Company’s business in such county, city or
part thereof, so long as the Company, or any successor in interest of the
Company to the business and goodwill of the Company, remains engaged in such
business in such county, city or part thereof or continues to solicit customers
or potential customers therein; provided, however, that Executive may own,
directly or indirectly, solely as an investment, securities of any entity which
are traded on any national securities exchange if Executive (x) is not a
controlling person of, or a member of a group which controls, such entity; or
(y) does not, directly or indirectly, own one percent (1%) or more of any class
of securities of any such entity.

(b) Confidential Information. Executive and the Company have entered into the
Company’s standard employee confidentiality and invention assignment agreement
(the “Employee Confidentiality and Invention Assignment Agreement”). Executive
agrees to perform each and every obligation of Executive therein contained.

(c) Solicitation of Employees. Executive shall not during the term of
Executive’s employment and for the applicable severance period for which
Executive receives severance benefits following any termination hereof pursuant
to Section 4(c) or (d) above (regardless of whether Executive receives such
severance benefits in a lump sum payment) (the “Restricted Period”), directly or
indirectly, solicit or encourage to leave the employment of the Company or any
of its affiliates, any employee of the Company or any of its affiliates.

 

11



--------------------------------------------------------------------------------

(d) Rights and Remedies Upon Breach. If Executive breaches or threatens to
commit a breach of any of the provisions of this Section 5 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

(i) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and

(ii) Accounting and Indemnification. The right and remedy to require Executive
(i) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (ii) to indemnify the Company against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual attorneys’ fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants.

(e) Severability of Covenants/Blue Penciling. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions. If any court
determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. Executive hereby waives any and all right to attack the
validity of the Restrictive Covenants on the grounds of the breadth of their
geographic scope or the length of their term.

(f) Enforceability in Jurisdictions. The Company and Executive intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Executive that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.

(g) Definitions. For purposes of this Section 5, the term “Company” means not
only Santarus, Inc., but also any company, partnership or entity which, directly
or indirectly, controls, is controlled by or is under common control with
Santarus, Inc.

 

12



--------------------------------------------------------------------------------

6. Insurance. The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

7. Arbitration. Except as provided in Section 5, any claim or controversy
arising out of or relating to this Agreement shall be settled by arbitration in
San Diego, California, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. Each party shall
select one arbitrator and the two arbitrators so chosen will select a third
arbitrator who shall act as the sole arbitrator of any dispute. Each party shall
pay the fees of its own attorneys, the expenses of its witnesses and all other
expenses connected with presenting its case; however, Executive and the Company
agree that, except as may be prohibited by law, the arbitrator may, in his or
her discretion, award reasonable attorneys’ fees to the prevailing party. Other
costs of the arbitration, including the cost of any record or transcripts of the
arbitration, administrative fees, the fee of the sole arbitrator, and all other
fees and costs, shall be borne by the Company.

8. General Relationship. Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

9. Miscellaneous.

(a) Modification; Prior Claims. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
including, without limitation, the Original Agreement, and may be modified only
by a written instrument duly executed by each party.

(b) Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder. As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

 

13



--------------------------------------------------------------------------------

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 4, 5, 7 and 9 of this Agreement shall survive
any termination of Executive’s employment.

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g) Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

Santarus, Inc.

3611 Valley Centre Drive - Suite 400

San Diego, CA 92130

Attention: Legal Affairs Department

If to Executive:

At the residence address

on file with the Company

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

(h) Severability. All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.

 

14



--------------------------------------------------------------------------------

(i) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 5 and 7,
any suit brought hereon shall be brought in the state or federal courts sitting
in San Diego, California, the parties hereto hereby waiving any claim or defense
that such forum is not convenient or proper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by California law.

(j) Non-Transferability of Interest. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

(k) Gender. Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

(m) Acceleration of Stock Awards. For purposes of this Agreement, to the extent
the vesting and/or exercisability of any of Executive’s outstanding Stock Awards
and/or the lapsing of any restrictions with respect to Stock Awards that
Executive holds shall be accelerated pursuant to this Agreement, if any Stock
Award had previously been partially exercised such that an unexercised portion
of the Stock Award still remains outstanding as of the date of such
acceleration, the vesting acceleration provisions of this Agreement shall be
applied to the total number of shares subject to such Award that consist of
(i) then unvested exercised shares that were previously acquired upon the
partial exercise of such Stock Award, plus (ii) the remaining unexercised
portion of the Stock Award. The acceleration of vesting shall be first applied
toward the unvested previously exercised shares such that no unexercised shares
shall vest on an accelerated basis in accordance with the provisions of this
Agreement unless and until all of the unvested exercised shares subject to such
Stock Award have first vested. In addition, the acceleration of vesting shall be
applied to each Stock Award individually.

(n) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

(o) Withholding and other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

 

15



--------------------------------------------------------------------------------

(p) Section 409A of the Code. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code (“Section 409A”), and the Treasury Regulations and
other interpretive guidance issued thereunder, including, without limitation,
any such regulations or other guidance that may be issued after the Effective
Date. Notwithstanding any provision of this Agreement to the contrary, (i) to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payment shall
be due to Executive under this Agreement until Executive would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A; and (ii) each amount to be paid or benefit to be provided to
Executive pursuant to this Agreement, which constitute deferred compensation
subject to Section 409A, shall be construed as a separate identified payment for
purposes of Section 409A. To the extent required to avoid an accelerated or
additional tax under Section 409A, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not affect amounts reimbursable or provided in any subsequent
year; provided, however, that with respect to any reimbursements for any taxes
which Executive would become entitled to under the terms of this Agreement, the
payment of such reimbursements shall be made by the Company no later than the
end of the calendar year following the calendar year in which Executive remits
the related taxes. In the event that the Company determines that any amounts
payable hereunder would otherwise be taxable to Executive under Section 409A,
the Company may adopt such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
comply with the requirements of Section 409A and thereby avoid the application
of taxes under such Section.

(Signature Page Follows)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

SANTARUS, INC. By:  

/s/ Gerald T. Proehl

  Gerald T. Proehl   President and Chief Executive Officer

/s/ Julie A. DeMeules

Julie A. DeMeules

 

17